 


116 HR 8067 IH: Addressing COVID-19 Health Disparities Act
U.S. House of Representatives
2020-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 8067 
IN THE HOUSE OF REPRESENTATIVES 
 
August 18, 2020 
Mr. Beyer (for himself, Ms. Sewell of Alabama, Ms. Roybal-Allard, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To direct the Secretary of Health and Human Services, acting through the Director of the Agency for Healthcare Research and Quality, to conduct or support research related to the United States health care system’s response to COVID–19, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Addressing COVID-19 Health Disparities Act. 2.Research on United States health care system’s response to COVID–19 (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Agency for Healthcare Research and Quality, shall conduct or support research related to the United States health care system’s response to COVID–19, including with respect to— 
(1)the expansion and efficacy of telehealth use, including— (A)identifying obstacles to access for veterans, the elderly, and low-income communities; 
(B)evaluating and identifying potential gaps or other weaknesses that bear on racial and ethnic disparities in COVID–19 infection rates, severity of symptoms, and outcomes; (C)gaps in compliance with health care privacy and security rules; and 
(D)evaluate whether access to, or treatment associated with, telemedicine and care delivered in different settings varied by racial and ethnic group; and (2)conducting and support rapid turnaround research to— 
(A)identify health care strategies that help mitigate racial and ethnic disparities in COVID–19 infection rates, severity of symptoms, and outcomes; (B)identify health care-related factors contributing to such disparities racial and ethnic disparities in COVID–19 infection rates, hospitalizations, severity of disease, complications, and outcomes; 
(C)provide recommendations on ensuring equity in access to other health care interventions, such as flu and pneumococcal pneumonia vaccination, that may be advanced to mitigate such disparities, going forward; (D)identify deficiencies in the health care system’s supply chain; and 
(E)shortfalls in the health care delivery planning, coordination, and capacity, including health care delivery to vulnerable communities. (b)Protocols on COVID–19 disparitiesThe Secretary of Health and Human Services, acting through the Director of the Agency for Healthcare Research and Quality, shall coordinate cross-agency engagement with leaders from racial and ethnic minority groups and other populations disproportionately affected by COVID–19— 
(1)to develop protocols that ensure these groups have timely access to safe and effective COVID–19 vaccines; and (2)to provide guidance on a COVID–19 vaccination strategy that takes into account racial and ethnic disparities in COVID–19 infection rates, severity of symptoms, and health outcomes. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $121,000,000, to remain available until expended.   